Case 2:18-cr-00124-MWF Document 329 Filed 09/21/21 Page 1 of 1 Page ID #:3132




                      UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                         SEP 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.     21-50195

                  Plaintiff-Appellee,            D.C. Nos.
                                                 2:18-cr-00124-MWF-1
  v.                                             2:18-cr-00124-MWF
                                                 Central District of California,
PHILIP LAYFIELD, AKA Philip Samuel               Los Angeles
Pesin,
                                                 ORDER
                  Defendant-Appellant.

         Appellant’s motion for voluntary dismissal of this appeal (Docket Entry No.

8) is granted. This appeal is dismissed. See Fed. R. App. P. 42(b); 9th Cir. R. 27-

9.1. This order served on the district court shall act as and for the mandate of this

court.

         All other pending motions are denied as moot.

                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Kendall W. Hannon
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




KWH/MOATT
